Order entered April 26, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01305-CR
                                       No. 05-12-01306-CR

                        CHAD BLAKELEE HIGHTOWER, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-33192-W, F10-33202-W

                                            ORDER
         The Court GRANTS the State’s April 19, 2013 motion for extension of time to file the

State’s brief.

         We ORDER the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                       /s/   MICHAEL J. O'NEILL
                                                             PRESIDING JUSTICE